Citation Nr: 9917268	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as systolic heart murmur.

2.  Entitlement to a compensable initial disability rating 
for the service connected residuals of a fractured of the 
right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to April 1965

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for the residuals of a fractured of the 
right great toe and assigned a noncompensable (0%) disability 
rating.  That rating decision also denied service connection 
for a heart disorder.  

The Board notes that it has recharacterized the issue of 
entitlement to a compensable rating for the residuals of a 
fractured right great toe in order to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Affairs (Court), in Fenderson v. West, 12 Vet. App. 119 
(1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Fenderson. 12 Vet. App. 132 
(1999), emphasis in the original.  The Court then indicated 
that "this distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for 
issuance of a SOC.  Id.  As in Fenderson, the RO in this case 
has also misidentified the issues on appeal as claims for 
increased disability ratings for the appellant's service-
connected right great toe, rather than as a disagreement with 
the original rating awards for these disorders.  



REMAND

With respect to the veteran's claim for a compensable 
disability rating for his right great toe, the Board notes 
that some clarification of the September 1997 VA examination 
report is necessary.  The examining physician conducted range 
of motion testing on the veteran's right great toe.  However, 
the physician did not indicate if the resulting range of 
motion was normal or not.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (1998) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

The Board is also of the opinion that a VA examination is 
necessary with respect to the veteran's claim for service 
connection for a heart disorder.  The Court has also held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:


1.  The veteran should be accorded a VA 
foot examination.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner.  All 
necessary tests should be conducted and 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right 
great toe pathology, including arthritis, 
found to be present.  The physician should 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's right great toe, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, 
crepitus, deformity, or impairment.  
The examiner should provide complete 
and detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's pain 
on the function and movement of his 
toe, foot, and overall gait.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right great 
toe.  The examining physician should 
specify the results in actual numbers 
and degrees.  The examiner should also 
indicate the normal range of motion for 
the right great toe and how the 
veteran's range of motion deviates from 
the norms.  

2.  Following the above, the veteran 
should be accorded a the appropriate VA 
examination for hypertension and diseases 
of the heart.  The report of examination 
should include a detailed account of all 
manifestations of hypertension and heart 
disease found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records and provide an opinion as to 
whether the heart murmur noted during 
service is in any way causally related to 
the veteran's current hypertension or any 
other current cardiovascular disorder 
which he may suffer.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner.  
The physician should provide complete 
rationale for all conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
the RO should give full consideration to 
rating the veteran's toe disorder under 
the diagnostic codes for arthritis.  


Once the foregoing has been accomplished and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










